ALLOWANCE
The amendment filed 8/17/2022 has been entered.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 17-18 and 22-39 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a straddle vehicle, comprising: a tail lamp emitting light toward a rear side; a rear covering provided with the tail lamp; a rear end component disposed more rearward than the rear covering; a rear stay extending at least rearward from a connecting portion connected to the rear covering, the rear stay supporting the rear end component; and a sensor sensing an object rearward, the sensor being at least partially received in an internal space that is formed either in the rear covering or in the rear stay, wherein a lower side of the internal space is closed, wherein the sensor is at least partially received in the internal space formed in the rear stay and wherein the sensor is disposed at a position closer to the connecting portion than the rear end component, wherein the rear stay includes: a stay main body to which the sensor is attached; and an upper covering that is disposed so as to cover at least a part of an upper surface of the stay main body, the part corresponding to a range where the sensor is attached; and wherein the rear stay further includes a sealing member and wherein the sealing member is disposed between the stay main body and the upper covering, and seals at least a part of a space between the stay main body and the upper covering with respect to claim 17; and 
A straddle vehicle, comprising: a tail lamp emitting light toward a rear side; a rear covering provided with the tail lamp; a rear end component disposed more rearward than the rear covering; a rear stay extending at least rearward from a connecting portion connected to the rear covering, the rear stay supporting the rear end component; and a sensor sensing an object rearward, the sensor being at least partially received in an internal space that is formed either in the rear covering or in the rear stay, wherein a lower side of the internal space is closed, wherein the sensor is at least partially received in the internal space formed in the rear stay and wherein the sensor is disposed at a position closer to the connecting portion than the rear end component, wherein the rear stay includes: a stay main body to which the sensor is attached; and an upper covering that is disposed so as to cover at least a part of an upper surface of the stay main body, the part corresponding to a range where the sensor is attached; and wherein the rear stay further includes a lower covering that is disposed so as to cover at least a part of a lower surface of the stay main body, wherein the stay main body has an insertion hole for having a harness connected to the sensor pass therethrough, and wherein, via the insertion hole, the harness connected to the sensor passes through a space between the stay main body and the lower covering with respect to claim 22, as specifically called for in the claimed combinations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875